Title: The Commissioners to William Lee, 22 – 26 September 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Lee, William


     
      Sir
      Passi September 22–26 1778
     
     We have considered, with some Attention the Papers which you have laid before Us, containing a Project of a Treaty to be made between the Republic of the United Provinces, and that of the United States of America.
     As Congress have entrusted to Us the Authority of treating with all the States of Europe, excepting Such as have particular Commissioners designated by Congress to treat with them, and as no particular Commissioner has been appointed to treat with their High Mightinesses: We have already taken such Measures as appeared to Us Suitable to accomplish So desirable a Purpose as a Friendship between two Nations So circumstanced as to have it in their Power to be extreamly beneficial to each other in promoting their mutual Prosperity. And We propose to continue our Endeavours, in every Way consistent with the Honour and Interest of both.
     But We do not think it prudent for many Reasons to express at present any decided Opinion concerning the Project of a Treaty which you have done Us the Honour to communicate to Us.
     We cannot however conclude without expressing a ready Disposition to treat upon so great an Object, which besides laying a foundation of an extensive Commerce, between the two Countries would have a very forcible Tendency to Stop the Effusion of human Blood; and prevent the further Progress of the Flames of War. We have the Honour to be with the Utmost Respect, sir your most obedient and most humble servants.
    